 1

 2

 3

 4                                                     -6
 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                       Case No. EDCV 19-02020 JVS (RAO)
12   LEWIS MUSCAT,
13                      Plaintiff,       JUDGMENT
14          v.
15   CALIFORNIA DEPARTMENT OF
     CORRECTION AND
16   REHABILITATION, et al.,
17                      Defendants.
18

19         Pursuant to the Court’s Order Accepting Report and Recommendation of
20   United States Magistrate Judge,
21         IT IS ORDERED AND ADJUDGED that this action is dismissed with
22   prejudice.
23

24   DATED: January 30, 2020
25
                                       JAMES V. SELNA
26                                     UNITED STATES DISTRICT JUDGE
27

28
